Per Curiam.

The judgment of the Court will be confined to the following single question arising out of the brief and grounds of appeal:
Has the Circuit Court jurisdiction, under a mere rule, to require a Sheriff to shew cause why he should not be attached for a contempt for failure to execute a warrant issued and directed to him by a Magistrate, though the Magistrate had, by law7, the right to direct such warrant to him for execution ?
Under a rule so issuing to shew cause, to which a return was in due form made, Thomas C. Cox, Sheriff of the County of Darling-ton, wras attached, by order of the Circuit Court for the same County, and applied to His Honor the Chief Justice of this Court at Chambers for a writ of habeas corpus, which was issued.
The'return submitted, as the cause of the caption and detention, the attachment issued by the Circuit Court, under the rule to shew cause why the Sheriff had not executed the warrant so directed to him by the Magistrate.
' The question as to the legal custody of the petitioner, Cox, involved the consideration of the jurisdiction of the Circuit Court in passing the very order which the motion now on behalf of the Sheriff seeks to set aside.
The Chief Justice, after hearing full argument, discharged the Sheriff from custody, and filed an opinion, discussing, at length, the power of the Circuit Court to grant the said order, arriving at the conclusion that it was without authority. The identical question there passed upon is the one now7 presented for our judgment.
*191We adopt the opinion of the Chief Justice referred to, of which a copy is herewith filed as the opinion of this Court, and the motion is accordingly granted.